Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.



Claims 10-41 are pending.
Herein, claims 10-41 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/08/2021 and 8/3/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
 Effective January 1, 1994, a registered attorney or agent of record may sign a Terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 10-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-42 of United States Patent 10946015 (herein ‘015) in view of Bolli et al (WO2002053557, cited in IDS filed 1/08/2021) [Bolli], Ewing et al (US 20030143271) [Ewing] and Chang et al (Effect of Colloidal Silicon Dioxide on Flowing and Tableting Properties of an Experimental, Crosslinked Polyalkylammonium Polymer, Pharmaceutical Development and Technology, 4(2), p.285, April, 1999) [Chang].
Although the conflicting claims are not identical, they are not patentably distinct from each other because Instant Claims and ‘015 claims are directed to a pharmaceutical composition comprising (a) an identical pyrimidine-sulfamide named propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)ethoxyl-pyrimidin-4-yl]-amide, or a pharmaceutically acceptable salt, solvate, hydrate or morphological form thereof, in a total amount of 1 to 50% in weight based on the total weight of the pharmaceutical composition, (b) filler, in an amount of 10 to 95% in weight based on the total weight of the pharmaceutical composition, wherein the filler comprises one or more from lactose, maize starch, pregelatinized starch, dibasic calcium phosphate dihydrate (CaHP04.2H20), microcrystalline cellulose, maltodextrin and mannitol; (c) disintegrant, in an amount of 1 to 20% in weight based on the total weight of the pharmaceutical composition, wherein the disintegrant comprises one or more from croscarmellose sodium, sodium starch glycolate, calcium carboxymethylcellulose, sodium carboxymethylcellulose, cross-linked polyvinylpyrrolidone, polyvinylpyrrolidone, alginic acid, sodium alginate, pregelatinized starch, guar gum, clays and ion exchange resins; (d) surfactant, in an amount from 0.1 to 1% in weight based on the total weight of the pharmaceutical composition, wherein the surfactant comprises a polysorbate; (e) lubricant, in an amount from 0.05 to 10% in weight based on the total weight of the pharmaceutical composition, wherein the lubricant comprises one or more from magnesium stearate, aluminium stearate, calcium stearate, stearic acid, sodium stearyl fumarate, talc, sodium benzoate, a glyceryl mono fatty acid, glyceryl dibehenate, glyceryl palmito-stearic ester, polyethylene glycol, hydrogenated cotton seed oil, castor seed oil and sucrose esters.
Furthermore, both Instant Claims and the ‘015 claims recite that the pharmaceutical compositions are in the form of a tablet and the composition is provided in a method of treating pulmonary arterial hypertension comprising the administration of the claimed pharmaceutical composition to a patient in need thereof.
‘015 claims differ from Instant Claims in that the ‘015 claims do not teach a glidant, in an amount from 0.1 to 5% in weight based on the total weight of the pharmaceutical composition.
However, Bolli, Ewing and Chang, as a whole, cure the deficiency. 
Bolli teaches a pharmaceutical composition comprising an identical pyrimidine-sulfamide that is named propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy) ethoxyl-pyrimidin-4-yl]-amide, or a pharmaceutically acceptable salt (p.12, general structure; Identical chemical structure of pyrimidine-sulfamide at top right of page 28, also See (chemical name) propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)ethoxyl-pyrimidin-4-yl]-amide [sulfamide] on page 134, lns.11-12).
Bolli teaches that these compositions are administered in oral form as tablets (p.16, line 20), wherein the tablets comprise a number of binding agents, filling excipients, carrier substances and/or diluents (p.11, lns.24-30). Further, Bolli teaches pharmaceutical compositions comprising pyrimidine-sulfamide and their pharmaceutically salts in combination with inorganic and/or organic excipients which are usual in the pharmaceutical industry like lactose (reads on filler), maize or derivatives thereof (e.g., maize starch, reads on filler), talcum (i.e., talc, reads on a glidant), stearinic acid or salts of these materials (reads on a lubricant) (Bolli: page 16, lns.25-30).
Furthermore, Bolli teaches that the described sulfamides, e.g., propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)ethoxyl-pyrimidin-4-ylj-amide, can be used in a method of treating pulmonary arterial hypertension (p.11, lns.1-5; p.16, lns.1-18; See entire document).
Ewing teaches pharmaceutical compositions comprising orally deliverable dosage forms, preferably, tablets, comprising excipients, i.e., substance, not itself a therapeutic agent, used as a carrier or vehicle for delivery of a therapeutic
agent to a subject or added to a pharmaceutical composition to improve its handling or storage properties or to permit or facilitate formation of a dose unit of the
composition into a tablet suitable for oral administration. Ewing teaches excipients comprise disintegrants, binding agents, lubricants, wetting agents, glidants surface modifying agents and glidants ([0022-0023]; [0046]). In particular, Ewing teaches glidants are used to promote powder flow of a solid formulation, wherein glidants include colloidal silicon dioxide, starch, talc, tribasic calcium phosphate, powdered cellulose and magnesium trisilicate, wherein colloidal silicon dioxide is preferred, wherein the glidant is particularly preferred in about 0.25% to about 5%, of the total weight of the composition [0056-0059].
Chang teaches glidants are incorporated in solid formulations to improve the flow properties of granules or powders, wherein mechanisms for enhancing flowability by
glidants comprise reducing surface roughness, reducing friction between particles, reducing attractive forces by physically separating the host particles, reducing electrostatic forces, and acting as moisture scavengers (Introduction, left column, p.285). Moreover, Chang particularly teaches that colloidal silicon dioxide in about 0.5% by weight of a formulation is an effective glidant ((p.288, left column at botton to right column at top).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pharmaceutical composition as claimed in the ‘015 claims to further contain a glidant, for example, colloidal silicon dioxide, starch, talc, tribasic calcium phosphate, powdered cellulose and magnesium trisilicate, wherein colloidal silicon dioxide in about at least 0.25% to 5% by weight of total weight of the pharmaceutical composition, in view of the teachings of Bolli, Ewing and Chang, as a whole, having a reasonable expectation of success, wherein 0.25% to 5% lies as made obvious by the references lies inside the claimed amount of glidant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the ‘015 claims in view of Bolli, Ewing and Chang, as a whole.

Claims 10-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of United States Patent 9265762 (herein ‘762) in view of Bolli et al (WO2002053557, cited in IDS filed 1/08/2021) [Bolli], Ewing et al (US 20030143271) [Ewing] and Chang et al (Effect of Colloidal Silicon Dioxide on Flowing and Tableting Properties of an Experimental, Crosslinked Polyalkylammonium Polymer, Pharmaceutical Development and Technology, 4(2), p.285, April, 1999) [Chang].
Although the conflicting claims are not identical, they are not patentably distinct from each other because Instant Claims and ‘762 claims are directed to a pharmaceutical composition comprising (a) an identical pyrimidine-sulfamide named propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)-ethoxyl-pyrimidin-4-yl]-amide, or a pharmaceutically acceptable salt, solvate, hydrate or morphological form thereof, in a total amount of 1 to 50% in weight based on the total weight of the pharmaceutical composition, (b) filler, in an amount of 10 to 95% in weight based on the total weight of the pharmaceutical composition, wherein the filler comprising a lactose and microcrystalline cellulose; (c) disintegrant, in an amount of 1 to 20% in weight based on the total weight of the pharmaceutical composition, wherein the disintegrant comprises one or more from sodium starch glycolate and polyvinylpyrrolidone; (d) a surfactant, in an amount from 0.1 to 1% as instantly claimed or 0.1 to 3% as recited in the ‘762 claims in weight based on the total weight of the pharmaceutical composition, wherein the surfactant comprises a polysorbate, e.g., polysorbate 80, which overlaps with the claimed amount of surfactant: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05; (e) lubricant, in an amount from 0.05 to 10% in weight based on the total weight of the pharmaceutical composition, wherein the lubricant is magnesium stearate.
Furthermore, both Instant Claims and the ‘762 claims recite that the pharmaceutical compositions are in the form of a tablet and the composition is provided in a method of treating pulmonary arterial hypertension comprising the administration of the claimed pharmaceutical composition to a patient in need thereof.
‘762 claims differ from Instant Claims in that the ‘762 claims do not teach a glidant, in an amount from 0.1 to 5% in weight based on the total weight of the pharmaceutical composition.
However, Bolli, Ewing and Chang, as a whole, cure the deficiency. 
Bolli teaches a pharmaceutical composition comprising an identical pyrimidine-sulfamide that is named propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)-ethoxyl-pyrimidin-4-yl]-amide, or a pharmaceutically acceptable salt (p.12, general structure; Identical chemical structure of pyrimidine-sulfamide at top right of page 28, also See (chemical name) propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)ethoxyl-pyrimidin-4-yl]-amide [sulfamide] on page 134, lns.11-12).
Bolli teaches that these compositions are administered in oral form as tablets or a capsule (p.16, lns.20-21), wherein the tablets comprise a number of binding agents, filling excipients, carrier substances and/or diluents (p.11, lns.24-30). Further, Bolli teaches pharmaceutical compositions comprising pyrimidine-sulfamide and their pharmaceutically salts in combination with inorganic and/or organic excipients which are usual in the pharmaceutical industry like lactose (reads on filler), maize or derivatives thereof (e.g., maize starch, reads on filler), talcum (i.e., talc, reads on a glidant), stearinic acid or salts of these materials (reads on a lubricant) (Bolli: page16, lns.25-30).
Furthermore, Bolli teaches that the described sulfamides, e.g., propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)ethoxyl-pyrimidin-4-ylj-amide, can be used in a method of treating pulmonary arterial hypertension (p.11, lns.1-5; p.16, lns.1-18; See entire document).
Ewing teaches pharmaceutical compositions comprising orally deliverable dosage forms, preferably, tablets, comprising excipients, i.e., substance, not itself a therapeutic agent, used as a carrier or vehicle for delivery of a therapeutic
agent to a subject or added to a pharmaceutical composition to improve its handling or storage properties or to permit or facilitate formation of a dose unit of the
composition into a tablet suitable for oral administration. Ewing teaches excipients comprise disintegrants, binding agents, lubricants, wetting agents, glidants surface modifying agents and glidants ([0022-0023]; [0046]). In particular, Ewing teaches glidants are used to promote powder flow of a solid formulation, wherein glidants include colloidal silicon dioxide, starch, talc, tribasic calcium phosphate, powdered cellulose and magnesium trisilicate, wherein colloidal silicon dioxide is preferred, wherein the glidant is particularly preferred in about 0.25% to about 5%, of the total weight of the composition [0056-0059].
Chang teaches glidants are incorporated in solid formulations to improve the flow properties of granules or powders, wherein mechanisms for enhancing flowability by
glidants comprise reducing surface roughness, reducing friction between particles, reducing attractive forces by physically separating the host particles, reducing electrostatic forces, and acting as moisture scavengers (Introduction, left column, p.285). Moreover, Chang particularly teaches that colloidal silicon dioxide in about 0.5% by weight of a formulation is an effective glidant ((p.288, left column at botton to right column at top).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pharmaceutical composition as claimed in the ‘685 claims to further contain a glidant, for example, colloidal silicon dioxide, starch, talc, tribasic calcium phosphate, powdered cellulose and magnesium trisilicate, wherein colloidal silicon dioxide in about 0.25% to 5% by weight of total weight of the pharmaceutical composition, in view of the teachings of Bolli, Ewing and Chang, as a whole, having a reasonable expectation of success, wherein 0.25% to 5% lies inside the claimed amount of glidant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the ‘762 claims in view of Bolli, Ewing and Chang, as a whole.

Claims 10-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of United States Patent 8367685 (herein ‘685) in view of Bolli et al (WO2002053557, cited in IDS filed 1/08/2021) [Bolli], Ewing et al (US 20030143271) [Ewing] and Chang et al (Effect of Colloidal Silicon Dioxide on Flowing and Tableting Properties of an Experimental, Crosslinked Polyalkylammonium Polymer, Pharmaceutical Development and Technology, 4(2), p.285, April, 1999) [Chang].
Although the conflicting claims are not identical, they are not patentably distinct from each other because Instant Claims and ‘685 claims are directed to a pharmaceutical composition comprising (a) an identical pyrimidine-sulfamide named propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)-ethoxyl-pyrimidin-4-yl]-amide, or a pharmaceutically acceptable salt, solvate, hydrate or morphological form thereof, in a total amount of 1 to 50% in weight based on the total weight of the pharmaceutical composition, (b) filler, in an amount of 10 to 95% in weight based on the total weight of the pharmaceutical composition, wherein the filler comprising a lactose and microcrystalline cellulose; (c) disintegrant, in an amount of 1 to 20% in weight based on the total weight of the pharmaceutical composition, wherein the disintegrant comprises one or more from sodium starch glycolate and polyvinylpyrrolidone; (d) a surfactant, in an amount from 0.1 to 1% in weight based on the total weight of the pharmaceutical composition, wherein the surfactant comprises a polysorbate, e.g., polysorbate 80 (e) lubricant, in an amount from 0.05 to 10% in weight based on the total weight of the pharmaceutical composition, wherein the lubricant is magnesium stearate.
Furthermore, both Instant Claims and the ‘685 claims recite that the pharmaceutical compositions are in the form of a tablet and the composition is provided in a method of treating pulmonary arterial hypertension comprising the administration of the claimed pharmaceutical composition to a patient in need thereof.
‘685 claims differ from Instant Claims in that the ‘762 claims do not teach a glidant, in an amount from 0.1 to 5% in weight based on the total weight of the pharmaceutical composition.
However, Bolli, Ewing and Chang, as a whole, cure the deficiency. 
Bolli teaches a pharmaceutical composition comprising an identical pyrimidine-sulfamide that is named propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)-ethoxyl-pyrimidin-4-yl]-amide, or a pharmaceutically acceptable salt (p.12, general structure; Identical chemical structure of pyrimidine-sulfamide at top right of page 28, also See (chemical name) propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)-ethoxyl-pyrimidin-4-yl]-amide [sulfamide] on page 134, lns.11-12).
Bolli teaches that these compositions are administered in oral form as tablets or a capsule (p.16, lns.20-21), wherein the tablets comprise a number of binding agents, filling excipients, carrier substances and/or diluents (p.11, lns.24-30). Further, Bolli teaches pharmaceutical compositions comprising pyrimidine-sulfamide and their pharmaceutically salts in combination with inorganic and/or organic excipients which are usual in the pharmaceutical industry like lactose (reads on filler), maize or derivatives thereof (e.g., maize starch, reads on filler), talcum (i.e., talc, reads on a glidant), stearinic acid or salts of these materials (reads on a lubricant) (Bolli: page 16, lns.25-30).
Furthermore, Bolli teaches that the described sulfamides, e.g., propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)ethoxyl-pyrimidin-4-ylj-amide, can be used in a method of treating pulmonary arterial hypertension (p.11, lns.1-5; p.16, lns.1-18; See entire document).
Ewing teaches pharmaceutical compositions comprising orally deliverable dosage forms, preferably, tablets, comprising excipients, i.e., substance, not itself a therapeutic agent, used as a carrier or vehicle for delivery of a therapeutic
agent to a subject or added to a pharmaceutical composition to improve its handling or storage properties or to permit or facilitate formation of a dose unit of the composition into a tablet suitable for oral administration. Ewing teaches excipients comprise disintegrants, binding agents, lubricants, wetting agents, glidants surface modifying agents and glidants ([0022-0023]; [0046]). In particular, Ewing teaches glidants are used to promote powder flow of a solid formulation, wherein glidants include colloidal silicon dioxide, starch, talc, tribasic calcium phosphate, powdered cellulose and magnesium trisilicate, wherein colloidal silicon dioxide is preferred, wherein the glidant is particularly preferred in about 0.25% to about 5%, of the total weight of the composition [0056-0059].
Chang teaches glidants are incorporated in solid formulations to improve the flow properties of granules or powders, wherein mechanisms for enhancing flowability by
glidants comprise reducing surface roughness, reducing friction between particles, reducing attractive forces by physically separating the host particles, reducing electrostatic forces, and acting as moisture scavengers (Introduction, left column, p.285). Moreover, Chang particularly teaches that colloidal silicon dioxide in about 0.5% by weight of a formulation is an effective glidant ((p.288, left column at botton to right column at top).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pharmaceutical composition as claimed in the ‘685 claims to further contain a glidant, for example, colloidal silicon dioxide, starch, talc, tribasic calcium phosphate, powdered cellulose and magnesium trisilicate, wherein colloidal silicon dioxide in about 0.25% to 5% by weight of total weight of the pharmaceutical composition, in view of the teachings of Bolli, Ewing and Chang, as a whole, having a reasonable expectation of success, wherein 0.25% to 5% lies inside the claimed amount of glidant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the ‘685 claims in view of Bolli, Ewing and Chang, as a whole.

Claims 10-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 10117870 (herein ‘870) in view of Bolli et al (WO2002053557, cited in IDS filed 1/08/2021) [Bolli], Ewing et al (US 20030143271) [Ewing], Hedden et al (US 20040062803, cited in IDS filed 1-08-2021) [Hedden] and Chang et al (Effect of Colloidal Silicon Dioxide on Flowing and Tableting Properties of an Experimental, Crosslinked Polyalkylammonium Polymer, Pharmaceutical Development and Technology, 4(2), p.285, April, 1999) [Chang].
Although the conflicting claims are not identical, they are not patentably distinct from each other because Instant Claims and ‘870 claims are directed to a pharmaceutical composition comprising (a) an identical pyrimidine-sulfamide named propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)-ethoxyl-pyrimidin-4-yl]-amide, or a pharmaceutically acceptable salt, solvate, hydrate or morphological form thereof, in a total amount of 1 to 50% in weight based on the total weight of the pharmaceutical composition, (b) filler, in an amount of 10 to 95% in weight based on the total weight of the pharmaceutical composition, wherein the filler comprising a lactose and microcrystalline cellulose; (c) disintegrant, in an amount of 1 to 20% in weight based on the total weight of the pharmaceutical composition, wherein the disintegrant comprises one or more from sodium starch glycolate and polyvinyl- pyrrolidone; (d) a surfactant, in an amount from 0.1 to 1% in weight based on the total weight of the pharmaceutical composition, wherein the surfactant comprises a polysorbate, e.g., polysorbate 80 (e) lubricant, in an amount from 0.05 to 10% in weight based on the total weight of the pharmaceutical composition, wherein the lubricant is magnesium stearate.
Furthermore, both Instant Claims and the ‘870 claims recite that the pharmaceutical compositions are in the form of a tablet and the composition is provided in a method of treating pulmonary arterial hypertension comprising the administration of the claimed pharmaceutical composition to a patient in need thereof.
‘870 claims differ from Instant Claims in that the ‘870 claims do not teach a glidant, in an amount from 0.1 to 5% in weight based on the total weight of the pharmaceutical composition and a polysorbate as a surfactant.
However, Bolli, Ewing, Hedden and Chang, as a whole, cure the deficiencies. 
Bolli teaches a pharmaceutical composition comprising an identical pyrimidine-sulfamide that is named propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)-ethoxyl-pyrimidin-4-yl]-amide, or a pharmaceutically acceptable salt (p.12, general structure; Identical chemical structure of pyrimidine-sulfamide at top right of page 28, also See (chemical name) propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)-ethoxyl-pyrimidin-4-yl]-amide [sulfamide] on page 134, lns.11-12).
Bolli teaches that these compositions are administered in oral form as tablets or a capsule (p.16, lns.20-21), wherein the tablets comprise a number of binding agents, filling excipients, carrier substances and/or diluents (p.11, lns.24-30). Further, Bolli teaches pharmaceutical compositions comprising pyrimidine-sulfamide and their pharmaceutically salts in combination with inorganic and/or organic excipients which are usual in the pharmaceutical industry like lactose (reads on filler), maize or derivatives thereof (e.g., maize starch, reads on filler), talcum (i.e., talc, reads on a glidant), stearinic acid or salts of these materials (reads on a lubricant) (Bolli: page 16, lns.25-30).
Furthermore, Bolli teaches that the described sulfamides, e.g., propylsulfamic acid (5-(4-bromo-phenyl)-6-(2-(5-bromo-pyrimidin-2-yloxy)ethoxyl-pyrimidin-4-ylj-amide, can be used in a method of treating pulmonary arterial hypertension (p.11, lns.1-5; p.16, lns.1-18; See entire document).
Ewing teaches pharmaceutical compositions comprising orally deliverable dosage forms, preferably, tablets, comprising excipients, i.e., substance, not itself a therapeutic agent, used as a carrier or vehicle for delivery of a therapeutic
agent to a subject or added to a pharmaceutical composition to improve its handling or storage properties or to permit or facilitate formation of a dose unit of the
composition into a tablet suitable for oral administration. Ewing teaches excipients comprise disintegrants, binding agents, lubricants, wetting agents, glidants surface modifying agents and glidants ([0022-0023]; [0046]). In particular, Ewing teaches glidants are used to promote powder flow of a solid formulation, wherein glidants include colloidal silicon dioxide, starch, talc, tribasic calcium phosphate, powdered cellulose and magnesium trisilicate, wherein colloidal silicon dioxide is preferred, wherein the glidant is particularly preferred in about 0.25% to about 5%, of the total weight of the composition [0056-0059].
Hedden teaches a pharmaceutical composition comprising sulfonamides as an active ingredient [0254] and combination of excipients that can provide improved performance with respect to efficacy, bioavailability, clearance time, and stability [0317], wherein the compositions contain lactose and microcrystalline cellulose either individually or in combination (i.e., fillers) [0318] and disintegrants [0316]; and that the composition further comprises surfactants, for example, polysorbate 80 and lauryl sulfate, wherein lauryl sulfate is the preferred surfactant in the amount preferably of about 0.5% to about 5% of the total weight of the composition [0325-0326]. Accordingly, it would have been obvious to one skilled in the art that both polysorbate 80 and sodium lauryl sulfate are suitable surfactants for use in a pharmaceutical composition comprising sulfonamides in view of Hedden wherein the amount of sodium lauryl sulfate or polysorbate 80 is about 0.5% to about 5% of the total weight of the composition as taught by Hedden overlaps with the total amount of 0.1 to 1% of sodium lauryl sulfate, as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05
Chang teaches glidants are incorporated in solid formulations to improve the flow properties of granules or powders, wherein mechanisms for enhancing flowability by
glidants comprise reducing surface roughness, reducing friction between particles, reducing attractive forces by physically separating the host particles, reducing electrostatic forces, and acting as moisture scavengers (Introduction, left column, p.285). Moreover, Chang particularly teaches that colloidal silicon dioxide in about 0.5% by weight of a formulation is an effective glidant ((p.288, left column at botton to right column at top).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pharmaceutical composition as claimed in the ‘870 claims to further contain a glidant, for example, colloidal silicon dioxide, starch, talc, tribasic calcium phosphate, powdered cellulose and magnesium trisilicate, wherein colloidal silicon dioxide in about 0.25% to 5%, which lies inside the claimed amount of glidant, and a surfactant that is polysorbate 80 in an amount of about 0.5 to 5%, which overlaps with claimed amount of 0.1 to 1% surfactant, by weight of total weight of the pharmaceutical composition, in view of the teachings of Bolli, Ewing, Hedden and Chang, as a whole, having a reasonable expectation of success. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the ‘870 claims in view of Bolli, Ewing, Hedden and Chang, as a whole.



Conclusions
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 11:00- 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626